Citation Nr: 0315349	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-20 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder with a cognitive disorder due to residuals of 
a shell fragment wound to the head, currently rated 50 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the back (thoracic 
area).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for post-traumatic stress disorder (PTSD) and 
continued a zero percent rating for a shrapnel wound to the 
back.  An April 2000 rating decision increased the evaluation 
for PTSD to 30 percent.  In August 2000, the RO granted 
service connection for a cognitive disorder secondary to 
shell fragment wounds, and rated the disability with the 
veteran's PTSD, increasing the rating to 50 percent disabling 
effective the date of the veteran's claim for increased 
rating for PTSD.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's PTSD with cognitive disorder is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  The veteran's residuals of a shell fragment wound to the 
back (thoracic area) are manifested by retained metallic 
fragments in Muscle Group II and an asymptomatic scar; his 
disability is moderate.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD with cognitive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a 20 percent evaluation for residuals of 
a shell fragment wound to the back (thoracic area) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was in combat in Vietnam.  In an October 1998 
statement, the veteran wrote that he sustained shell fragment 
wounds to his back when his camp was attacked while on guard 
duty.  He also stated that during this attack, he sustained 
an injury to his head resulting from an explosion.  In 
October 1995, he was service-connected for PTSD and in 
January 1996 service connection was established for shell 
fragment wounds to the back.  In December 1997, the veteran 
filed a claim for increased ratings for these disabilities 
claiming that they had increased in severity.

On VA psychiatric examination in January 1998, the veteran 
indicated that he had started attending group therapy for 
Vietnam veterans who have PTSD on a weekly basis at the local 
Veterans Center.  He was also seeing a psychiatrist at the VA 
Medical Center (VAMC) where he was being prescribed 
nefazodone.  Currently, he was employed doing field 
maintenance for an oil company.  He had been working for the 
oil industry for the past 20-25 years.  He was also attending 
school to learn computer skills and obtain a degree.  He 
lived with his third wife and had three children, all grown 
and out of the house.  He spent his time sitting at home, 
because he "feels that is my safe place."  He said that he 
would like to do more and since he had been attending group 
therapy, he had made a concerted effort to increase social 
things, such as going to visit people, going out to eat, 
and/or going to movies.  He described himself as cold and 
reserved, and difficult to express emotion.  The veteran 
indicated that he had some difficulty controlling is anger.  
He helped some with the household chores, and in the summer 
did the lawn and the flowers.  He also maintains the cars.  
He and his wife did some cooking and grocery shopping 
together.  He said he has very few friends, losing some in 
Vietnam, and as a result did not make any effort to  get 
acquainted with people if he could help it.  

On mental status examination, the veteran came to the session 
neatly dressed.  He spoke in a soft, gentle voice.  He was 
personally engaging, and his responses were given in a 
coherent fashion with no evidence of any defect in thought or 
affect.  There were no deficits in attention, concentration, 
short or long term memory, or orientation.  There were no 
language deficits or any difficulty with perception.  The 
veteran has had no problems with substances, hallucinations 
or delusions.  In summary, the examiner noted that the 
veteran was having increased symptoms of PTSD until November 
of last year when he sought counseling and was put on some 
medication.  He seemed to be making a concerted effort to 
overcome his social isolation and did not appear to have any 
occupational impairment.  His diagnosis was post-traumatic 
stress disorder, chronic, delayed and his global assessment 
of functioning (GAF) due to PTSD was 70, overall 65.

In January 1998, the veteran was also afforded a VA 
examination to assess his residuals of shell fragment wounds 
which were primarily in areas other than the back.  With 
regard to his back, the veteran complained of lower back 
soreness all the time.  On physical examination, the veteran 
could walk on his heels with no difficulty, squat down and 
rise up with ease.  The lumbosacral spine was in the midline.  
There were no spasms and no tenderness.  The diagnosis was 
status post shrapnel fragment wound to the back with 
residuals of a well-healed scar and limited motion of the 
lumbosacral spine and degenerative disk disease.

VA outpatient treatment records and records from the Veterans 
Center were obtained showing that the veteran was attending 
group therapy.  He was also receiving medication to treat his 
symptoms of PTSD.  A May 1998 progress note also showed a 
diagnosis of traumatic head injury from shrapnel wounds to 
the back of the head.

On VA psychiatric examination in December 1998, the veteran 
stated that he noted some diminishment of his nightmares and 
some raising of his spirits since being placed on medication.  
He stated that he continued to have an easy temper and at 
times felt close to tears.  He said that his spirits were 
generally low and he did not get excited but felt sorry for 
himself and isolated himself socially.  He had some mild 
episodes of feeling disoriented when driving, and felt 
isolated from his wife.  He had some suicidal ideation, but 
had not made any attempt in the past year.  Occupationally, 
he continued to work in the oil fields and denied missing any 
work over the past year feeling that he had good job 
performance.  He had been attending classes at a community 
college aiming toward a degree in computers.  Currently he 
lived with his wife and 21 year old stepdaughter.  Typically, 
in the summer he would work 45 hours.  In the winter, 60-70 
hours.  In the evenings, he would go to school one to two 
nights a week.  He denied any hobbies.  His weekends were 
usually spent doing homework and tending to his wife's 
horses.  He and his wife had one set of friends whom they 
would see infrequently for dinner and a movie.  

On mental status examination, the veteran appeared mildly 
anxious but otherwise in no acute distress.  He was alert and 
oriented to person, place and time.  He related in a 
cooperative fashion.  His speech was logical and coherent 
without sign of thought disorder or organicity.  His affect 
was mildly constricted.  His mood was mildly anxious.  He 
denied any acute imminent suicidal or homicidal ideation, 
hallucinations, or delusions.  His memory was intact.  

The examiner assessed the veteran with ongoing mild symptoms 
of post-traumatic stress disorder and a secondary dysthymic 
disorder.  He noted that although it was possible that some 
of his symptoms may be related to a head injury, in fact, the 
veteran would prefer to view all of his symptoms as secondary 
to head injury.  In the examiner's opinion, his symptoms were 
more likely due to mild post-traumatic stress disorder and 
dysthymia and had relatively little if any occupational 
impairment.  He had some social impairment, social isolation 
and mild depression.  His diagnosis was PTSD, mild, and 
dysthmic disorder, secondary to PTSD.  His GAF was 75.

The veteran also received an examination of his shell 
fragment wounds in December 1998.  He stated that his wounds 
were the result of a grenade or rocket attack resulting in a 
loss of consciousness for five to ten minutes.  He indicated 
that he had some cognitive problems with the injuries.  The 
veteran's complaints primarily concerned his neck and 
shoulder pains.  Physical examination of the back showed a 
two centimeter scar over the thoracic spine, slightly 
depressed, nontender and nonadhering.  Range of motion of the 
lumbar spine revealed flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 30 degrees and rotation to 35 
degrees.  The veteran was limited by low back pain, but there 
was no spasm or tenderness to the thoracic or lumbar spine.  
The pertinent diagnosis was shell fragment wound, upper back 
with residual scar, limitation of motion, and no additional 
loss due to pain, fatigue, incoordination or weakness.

VA outpatient treatment records show periodic psychiatric 
assessments.  These show GAFs of 70 in November 1998, March 
1999 and June 1999.  These also show that the veteran was 
continuing to do very well on his medication.

In February 2000, the veteran underwent another VA 
psychiatric examination.  He continued to attend therapy at 
the VAMC, going once every two or three months. He was still 
living with his wife and working in the oil fields.  He said 
he would spend Sundays resting.  He and his wife would go out 
to dinner, watch television, and she liked to get him to go 
to the movies.  He helped with the vacuuming, the dishes and 
mowing the lawn.  He did his own laundry, and went grocery 
shopping with his wife.  He was continuing to go to school.  
He described stress attacks at work, 8-12 since the beginning 
of the year, when he would have shortness of breath and 
tingling in his left arm.  He said he felt uncomfortable and 
sweaty, and would have to calm himself down.  He described 
being in the field on his job, ready to leave, and having to 
get back and double check to make sure he turned off the 
valves.  His tools had to be in a certain place in his tool 
box on his truck and he would panic if he could not find the 
tool there.  He also described a ritual of checking the 
garage door when he left the house for work.  He checked the 
doors of his house two or three times each night before going 
to bed.  

On mental status examination, the examiner noted that the 
veteran was accompanied to the examination by his wife with 
whom he exhibited a pleasant interaction indicating a good 
relationship.  He was dressed in casual clothes that were 
neatly and crisply pressed.  His responses were given with 
full affect and in a goal-directed manner.  He was fully 
oriented, but had one error on reciting the month of the year 
in reverse order.  There was no deficits in language function 
or perception.  He was able to abstract on both similarities 
and proverbs.  There was no recent history of suicide and no 
history of hallucinations or delusions.  In summary, the 
examiner noted that the veteran continued with mild 
impairment due to PTSD.  Complicating his anxiety was an 
obsessive-compulsive trait that moderately caused impairment 
at work.  The impairment did not seem to be an issue at home, 
even though he did double and triple check locks in the 
house.  The diagnoses were PTSD, mild, and obsessive-
compulsive disorder leading to anxiety reactions.  His GAF 
was 65 due to PTSD, overall his GAF was 55.

In February 2000, the veteran underwent another examination 
of his shell fragment wounds.  With regard to his back, the 
examiner noted only that the shell fragment wound to the 
upper back was asymptomatic and with no visible scar.

In May 2000, the veteran underwent a VA specialty examination 
to determine if there was any objective evidence of cognitive 
deficits secondary to his experiences in the service.  The 
examiner reviewed the veteran's medical history.  Asked to 
describe his cognitive difficulties, the veteran reported 
significant memory trouble such that he must use a checklist 
daily to ensure that he performs his job correctly.  In 
addition, he reported forgetting dates and plans he had made.  
He also described becoming disoriented such that he would not 
recognize where he was when he was driving.  He also reported 
difficulty with Algebra in night school, although he 
reportedly did well in Speech, English and other basic math.  
He also described difficulty keeping up with conversations.  

The examiner noted that the veteran arrived independently and 
on time for his appointment, was neatly dressed and well 
groomed.  He demonstrated no observable behavioral symptoms.  
His affect ranged from flat to euthymic and described his 
mood as not extremely happy, but sometimes a little 
depressed.  He was stressed at work.  The veteran was 
cooperative and seemed engaged in all aspects of testing 
although he had noticeable difficulty making the transition 
from one task to another.  He was oriented to person, place, 
day and date.  Further, he remained alert through the 
testing.  His memory, ability to learn new information and 
verbal skills were within normal limits.  The examiner noted 
that the veteran attributed all of his cognitive complaints 
to the head injury, and might be overly focused on this at 
times.  His diagnoses were PTSD and cognitive disorder, not 
otherwise specified.

In a June 2000 VA PTSD examination, the examiner noted that 
his current daily functioning was unchanged from his previous 
examinations.  On mental status examination, the veteran was 
cooperative and pleasant during the interview, alert and 
oriented to person, place and time.  His speech was logical 
without loose associations.  His affect was mildly 
constricted but not markedly so.  His mood was neutral with 
minimal anxiety.  There was no evidence of depression or 
elation, suicidal or homicidal ideation, hallucinations or 
delusions.  His recent and remote memory for current events 
and past history was intact.  The psychiatric assessment was 
that the veteran had mild PTSD with some emotional 
restriction.  He also had a mild cognitive disorder not 
otherwise specified, characterized by difficulties with 
executive functioning, processing speed and problem solving 
somewhat greater than would be expected for his age and 
education.  He noted that neither the psychological testers 
nor he could, with definitiveness, assign his cognitive 
difficulties either to his head injury or to his PTSD since 
both of these ailments could cause problems with cognitive 
functions.  Although the veteran could have some difficulty 
with executive tasking and being a manager, he could perform 
his day to day tasks with minimal impairment.  At this point, 
the more interfering mental behavior was his 
obsessive/compulsive personality which led him to do multiple 
checking and rechecking.  Overall, the veteran's occupational 
impairment due to his mental capacities appeared to be mild.  
The diagnoses was PTSD, mild and cognitive disorder, NOS, 
mild.  His GAF secondary to his PTSD and cognitive disorder 
was 65, overall 55.

In August 2000, service connection was established by rating 
decision for a cognitive disorder as a residual of shell 
fragment wounds to the head.  This disability was rated with 
the veteran's PTSD.

In November 2000, the veteran underwent another examination 
of his shell fragment wounds, this time focusing on his back.  
He reported to the examiner that he was in an explosion 
either related to a mortar round or a hand grenade and 
sustained shrapnel wounds to his mid back, among other areas.  
He did not undergo surgery to remove the fragments.  These 
were left in place and have remained asymptomatic.  He also 
reported that he had had discomfort in his lower back since 
the late 1960s, and had undergone treatment for degenerative 
joint disease diagnosed in 1998.  Currently, he reported 
discomfort on a daily basis in his low back.  On physical 
examination of his lumbosacral spine and thoracic spine, 
there was no evidence for a visible scar from a shell 
fragment wound on his back.  The diagnosis was shell fragment 
wound, thoracic spine with no visible evidence of scarring 
and radiographic evidence of 2 superficial metallic 
fragments.  With regard to his lumbosacral spine, the 
diagnosis was chronic strain injury with degenerative joint 
disease and decreased range of motion.  The examiner stated 
that it was his opinion that the shell fragment wound was not 
related to the degenerative joint disease in the lumbosacral 
spine.  He explained that the shell fragment wound would have 
been a soft tissue injury whose influence would have been 
limited to the surrounding soft tissue only.  However, he 
noted that the veteran sustained the shell fragment wound in 
an explosion, which undoubtedly resulted in a strain injury 
to his lower back, and therefore the veteran's lumbosacral 
spine condition with chronic strain and discomfort may well 
have been related to his exposure to a grenade or mortar 
round explosion in the line of duty.  

In August 2002, the RO granted service connection for 
lumbosacral strain with degenerative changes based largely on 
the findings in the recent November 2000 VA examination.

II.  VCAA - The Duty to Inform and Assist the Veteran

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in the August 2002 
supplemental statement of the case.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for increased evaluation.  The Board 
concludes the discussions in the August 1998 rating decision, 
the statement of the case (SOC) issued in July 1999, the 
supplemental statements of the case (SSOC) issued in April 
2000 and August 2002, as well as letters sent to him informed 
him of the information and evidence needed to substantiate 
his claims for increased ratings and complied with VA's 
notification requirements.  VA must also inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  It is apparent from his 
communications with VA that he is aware of the evidence 
needed for a higher evaluation, and what evidence VA 
would/did obtain on his behalf and no further notice is 
required to comply with VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The Board concludes that VA 
has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained all current records of the 
veteran's treatment, as well as treatment by a "Dr. 
Stewart" for PTSD in the 1980s.  VA has provided the veteran 
examinations in January 1998, December 1998, February, May, 
June and November 2000.  The veteran has not referenced any 
unobtained evidence that might substantiate his claim for an 
increased rating or that might be pertinent to the bases of 
the denial of the claims.  The veteran has been provided the 
opportunity to present evidence and testimony in hearings 
both at the RO and before the Board, however he has declined.  
There is sufficient evidence to decide the claims.  The Board 
notes the arguments by the veteran's representative that he 
should be afforded a more contemporaneous examination, as he 
failed to appear for a scheduled examination of his back in 
June 2000 following his psychiatric examination and the May 
2000 examination is too old.  However, it is noted that a 
more recent examination was scheduled in November 2000 which 
the veteran did attend.  In the Board's view, it is 
appropriate to proceed with a decision at this time.  The 
veteran also indicated treatment by a "Dr. Stewart" for 
PTSD in the 1980s.  The RO attempted to obtain these records 
directly, but was unsuccessful with the information provided 
by the veteran.  More importantly, it does not appear that 
these records from the 1980s, some of which have been 
provided by the veteran, are relevant to a determination of 
the current level of the veteran's PTSD.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims and 
that the requirements of the VCAA have been met.  



III.  Analysis

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	A.  PTSD with Cognitive Disorder

The veteran's PTSD with cognitive disorder is currently rated 
50 percent disabling.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.   
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436  
(2002). 

The Board has applied the criteria for a higher, or 70 
percent evaluation, to the veteran's disability.  However, 
for the following reasons the Board has determined that a 
higher evaluation is not warranted.  With regard to family 
relations, in the January 1998 examination, the veteran 
reported that he was living with his third wife and making a 
concerted effort to increase social things, such as going to 
visit people, going out to eat and the movies.  He did 
cooking and shopping with his wife.  He described himself as 
cold and reserved, with few friends.  In December 1998, he 
stated that he was living with his wife and stepdaughter, and 
was attending classes.  He said that he and his wife had one 
set of friends whom they would see infrequently for dinner 
and a movie.  In February 2000, he indicated that he and his 
wife would go out to dinner, watch television, and she liked 
to get him to go to the movies.  On mental status 
examination, the examiner noted that the veteran was 
accompanied to the examination by his wife with whom he 
exhibited a pleasant interaction indicating a good 
relationship.  The veteran's relationship with his wife and 
friends does not represent a deficiency in family 
relationships reflected at the 70 percent level of disability 
which is exemplified by an inability to establish and 
maintain effective relationships.  He is adequately 
compensated at the 50 percent level which already 
contemplates, for example, some difficulty in establishing 
and maintaining effective work and social relationships.

As for his employment, the veteran has maintained successful 
employment with the same company for the majority of his 
working life.  Although he tried a short period working as a 
manager, he found it too stressful and returned to his job in 
the field driving to various locations turning on and off 
valves for the oil company.  In January 1998, the examiner 
noted that he did not have any occupational impairment.   He 
described his job performance as "good" in December 1998.  
He had some impairment in his work performance due to 
obsessive/compulsive tendencies which caused him to 
repeatedly check to see if he had properly completed his job, 
as well as some difficulty with executive tasking and mental 
processing which was noted to be related to his cognitive 
disorder, now evaluated along with his PTSD.  In the June 
2000 examination the examiner noted that his overall 
occupational impairment due to his mental capacities appeared 
to be mild.  Again, this does not approximate the next higher 
level of disability.  He appears to function quite well on 
his job, with some impairment in his work ability caused by 
his obsessive compulsive tendencies, difficulty in processing 
and executive tasking, but he has adapted to these 
limitations rather than being dominated by them.  Although he 
has deficiencies, these do not approach the 70 percent level 
exemplified by obsessional rituals, near-continuous panic, 
and difficulty adapting to stressful situations.  He is more 
appropriately rated at his current 50 percent for reduced 
reliability and productivity.

The veteran shows particularly good functioning with regard 
to his willingness and ability to work a full time job, and 
go to school.  He indicated that he was going to school in 
order to learn computer skills and get a degree, not a small 
accomplishment for someone working typically 45 hours a week 
in the summer and 60-70 hours a week as he noted in his 
December 1998 VA examination.  He stated that he would go to 
school one to two nights a week and do homework on the 
weekend. Although he expressed some difficulty with Algebra 
in night school he reportedly did well in Speech, English and 
other basic math.  His school seems to be an area without any 
defects or only very minimal impairment from his PTSD.  

As to the veteran's judgment, thinking and mood, in the 
January 1998 examination he was noted to be personally 
engaging, and his responses were given in a coherent fashion 
with no evidence of any defect in thought or affect.  There 
were not deficits in attention, concentration, short or long 
term memory, or orientation.  In December 1998, the veteran 
noted that his spirits seemed to be raised since being placed 
on medication, although he continued to have an easy temper 
and at times felt close to tears.  He noted that his spirits 
were generally low and he did not get excited.  On 
examination, his speech was logical and coherent without sign 
of thought disorder or organicity, his affect was mildly 
constricted and his mood mildly anxious.  His PTSD was 
evaluated as "mild".  In February 2000, he described stress 
attacks at work, when he would have shortness of breath and 
tingling and would have to calm himself down.  He also 
described several rituals, one of checking the garage door 
when he went to work, and another of checking the doors of 
his house two or three times each night before going to bed.  
The examiner noted no deficits in language function or 
perception, his responses were given with full affect and in 
a goal-directed manner.  He was fully oriented with one error 
in reverse recitation of the months.  His PTSD was evaluated 
as "mild".  In May 2000, the veteran described memory 
problems such that he had to use a checklist daily to do his 
job correctly.  The examiner noted that his affect was flat 
to euthymic and described his mood as not extremely happy, 
but sometimes a little depressed.  He had stress at work.  He 
had noticeable difficulty transitioning from one task to 
another.  His memory and ability to learn new information 
were within normal limits.  In June 2000, the veteran's 
current daily function was unchanged.  He was cooperative and 
pleasant during the interview, alert and oriented to person, 
place and time.  His speech was logical without loose 
associations.  His affect was mildly constricted and his mood 
was neutral with minimal anxiety.  There was no evidence of 
depression or elation, suicidal or homicidal ideation.  He 
was noted to have mild cognitive disorder characterized by 
difficulties with executive functioning, processing speed and 
problem solving somewhat greater than would be expected for 
his age.  Again, the assessment was mild PTSD.  Although the 
veteran does have deficiencies in judgment, thinking and 
mood, these do not approximate the 70 percent level of 
disability.  For example, the 70 percent level is exemplified 
by obsessional rituals which interfere with routine 
activities.  Although he does exhibit obsessional rituals, 
these do not appear to significantly interfere with his 
routine activities.  He does not have obscure, intermittently 
illogical or obscure speech, and although he has recently 
complained of panic attacks at work, these appear to be 
episodic rather than near-continuous and he manages to cope 
with these successfully and calm himself down rather than 
letting these affect his ability to function independently.  
He admits to a quick temper, but not unprovoked irritability 
with periods of violence.  He has repeatedly reflected good 
attention to his appearance and hygiene on his various 
examinations and has shown excellent ability to adapt to 
stressful situations, coping with both a full time job, and 
school, while maintaining an effective relationship with his 
wife.  In short, the veteran's PTSD more nearly approximates 
the 50 percent level of disability which is exemplified by 
flattened affect, impaired judgment, impaired abstract 
thinking and disturbances of motivation and mood.  

Overall, the veteran's disability picture from April 2001 
appears to be that he has some deficiencies in some areas, 
but not deficiencies in most areas as required for a 70 
percent evaluation.  The Board also recognizes that GAF 
scores are of record that must be considered.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. 38 C.F.R. 
4.126(a) (2002).  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 61 and 70 is for some mild symptoms or 
some difficulty in social, occupational, or school function, 
but generally functioning pretty well.  Id.  The veteran's 
GAF scores have varied from 65 to 75 for his PTSD, and no 
lower than 55 overall.  This places the veteran's PTSD 
symptoms no worse than in the "mild" category.  Indeed, his 
PTSD has been classified as mild on all of his examinations.  
This is not representative of the criteria for a 70 percent 
evaluation.

The preponderance of the evidence, therefore, is against the 
claim for an increased rating of 70 percent.  In reaching 
this decision, the Board has considered the complete history 
of the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  

	B.  Residuals of Shell Fragment Wound to the Back 
(Thoracic Area)

The veteran's residuals of a shell fragment wound to the back 
have been evaluated as noncompensable under Diagnostic Code 
5302, which sets forth the criteria for evaluating injuries 
to Muscle Group II, which includes the rhomboid muscle of the 
upper back.  The function of this muscle group is described 
in Diagnostic Code 5302 as depression of the arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm with (1) being the 
pectoralis major II (costosternal), (2) being the latissimus 
dorsi and teres major, (3) being the pectoralis minor, and 
(4) being the rhomboid.  Under this Diagnostic Code, a 40 
percent disability evaluation is assigned when there is 
evidence of severe impairment in the muscle group of the 
dominant arm; a 30 percent evaluation is assigned for 
moderately severe impairment of the dominant arm; a 20 
percent evaluation is assigned when there is evidence of 
moderate impairment in either arm; and, a noncompensable 
evaluation is assigned for slight impairment of Muscle Group 
II in either arm.  38 C.F.R. § 4.73, Diagnostic Code 5302.

Pursuant to Diagnostic Code 5302, slight disability of the 
muscles is presented by a simple wound of muscle without 
debridement or infection.  Medical records would reflect a 
superficial wound with brief treatment and return to duty.  
Slight disability would also include healing with good 
functional results, with no cardinal signs or symptoms of 
muscle disability.  Objective findings would include a 
minimum scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and with no retained metallic fragments.  38 
C.F.R. § 4.56(d)(1). 

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles is presented by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history of a moderately 
severe muscle disability includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirement. 
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

The veteran's residuals of a shell fragment wound to the back 
are essentially asymptomatic.  Although he has presented on 
examination with a long history of back trouble, this has 
been diagnosed as degenerative joint disease.  In November 
2000, the veteran underwent an examination to determine if 
his back symptomatology was attributable to his residuals of 
shell fragment wound.  The examiner stated that it was his 
opinion that the shell fragment wound was not related to the 
degenerative joint disease in the lumbosacral spine.  
Although the veteran was subsequently service connected for 
this disability, reasoning that the same injury that resulted 
in his shell fragment wound resulted in his lumbosacral 
strain and degenerative changes, there are no symptoms solely 
attributable to his shell fragment wounds.  The examiner 
distinguished the symptoms noting that the shell fragment 
wound would have been a soft issue injury whose influence 
would have been limited to the surrounding soft tissue only.  
However, no such injury was shown.  

There were, however, two retained metallic fragments noted on 
X-ray examination.  Under the principles set forth in 38 
C.F.R. § 4.55, as set forth above, the Board concludes that 
this disability is appropriately at the next higher or 20 
percent level of disability, even though he does not meet 
some of the specific criteria as described for a muscle 
injury that is "moderate".  Because of the presence on X-
ray examination of retained metallic foreign bodies, he is 
appropriately rated for a level of disability that is more 
than merely "slight", which is defined as being with no 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1).  

For a higher evaluation, the veteran would have to manifest a 
level of disability that is "moderately severe," resulting 
from a through and through or deep penetrating wound.  There 
is no evidence that the veteran's residuals, described as 
"asymptomatic" in both the February 2000 and November 2000 
VA examinations, approximate such a level of disability.  
Furthermore, the evidence of record does not reflect that the 
veteran's injury was due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring or other indicia of severe 
muscle impairment.  There appears to be no basis for a higher 
rating than 20 percent on the basis of injury to the 
veteran's thoracic area and Muscle Group II.

The Board has also considered whether a higher evaluation is 
possible for the scar.  Pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2002).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's back scar to 
warrant assignment of a separate rating.  38 C.F.R. § 4.14.  
In January 1998, there was noted to be residuals of a well-
healed scar.  This was noted again in the December 1998 
examination where the examiner noted that the scar was two 
centimeters long over the thoracic spine, slightly depressed, 
nontender and nonadhering.  However, in February 2000, the 
examiner noted that there was no visible scar and in November 
2000 the examiner noted that there was no evidence for a 
visible scar from a shell fragment wound on the back.  The 
veteran has not alleged any pain or other symptoms from the 
scar.  It is essentially asymptomatic.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (effective prior 
to and on August 30, 2002).  As such, a separate rating for 
the scar is not appropriate.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 (2002) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2002) when 
evaluating orthopedic disabilities.  The Court found that the 
applicable Diagnostic Code in that case does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (2002) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board has considered the provisions of 
DeLuca, however as the veteran's residuals of a shell 
fragment wound to the back are essentially asymptomatic and 
without pain, this is not for application.

The Board finds that the evidence supports an increased 
rating to 20 percent, and no more for his residuals of a 
shell fragment wound to the back (thoracic area).  Because 
the evidence for and against a higher evaluation than 20 
percent is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  



	(CONTINUED ON NEXT PAGE)



ORDER

An increased evaluation for PTSD with cognitive disorder is 
denied.

An evaluation of 20 percent for residuals of a shell fragment 
wound to the back (thoracic area) is granted, subject to the 
criteria which govern the payment of monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

